                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 19 CR 869
              v.
                                                   Judge Robert W. Gettleman
 THOMAS OSADZINSKI


                     MEMORANDUM OF UNDERSTANDING

      I,                                                                            ,

acknowledge that I have received, read, and understand the Protective Order entered

by the Court on              , 20__, in this case, and I agree to comply with its. I

understand that I may be the recipient of certain discovery material, including

documents marked as Sensitive Discovery Materials that may include information

relevant to ongoing national security investigations and prosecutions, and may

implicate the privacy interests of the defendant and third parties. I understand that

direct or indirect unauthorized disclosure, retention, or negligent handling of the

Sensitive Discovery Materials I receive or review could cause serious damage to the

other national security investigations and prosecutions, and/or impact the privacy

interests of the defendant or third parties.

      I agree that I shall never divulge, publish, or reveal either by word, conduct,

or any other means, such Sensitive Discovery Materials unless specifically authorized

in writing to do so by an authorized representative of the United States Government;

or as authorized by the Court pursuant the Protective Order entered in this case.

      I agree that this Memorandum and any other nondisclosure agreement signed
by me in connection with this case will remain forever binding upon me, even after

the conclusion of this case and any subsequent related proceedings including the

appellate process.

          I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct to the best of my knowledge, information and

belief.



Name




Signature




Witness Name




Witness Signature




Date




                                             2
